Case 1:16-cV-01258-GHW Document 156 Filed 03/04/19 Page 1 of 1

THE LAW OFF|CE OF

KEle MlNTzER, P.C.
|350 BROADWAY, SU|TE |4OO
NEW ¥ORK, NY |OO|B

KEle MiNTzER rsz 646-843-8|80
FAx: 646-478-9768
KM@M\NTzERFiRM.coM

March 4, 2019
VIA ECF
Honorable Gregory H. Woods
United States District Judge
Southem District of New York
500 Pearl Street
New York, New York 10007

Re: Staiic v. City ofNew York et. al, No. 16 Civ. 1258 (GHW)

Dea_r Judge Woods:

I represent plaintiff Marina Stajic in the above matter, which is scheduled for trial on May
20, 2019. On Friday evening, March l, 2019, plaintiff was served with defendants’ motion in
limine, seeking the complete or partial exclusion of 13 of the 15 live fact witnesses that plaintiff
listed on the parties’ proposed Joint Pre-Trial Order (Dkt. No. 151), as well as other relief. Under
the Court’s Individual Rules, plaintiffs response is presently due on March 8, 2019. Given the
number of issues raised by defendants’ motion and my other professional commitments this week,
plaintiff respectfully requests an additional five days, until Wednesday, March 13, 2019, to submit
plaintiffs opposition papers. Defendants have informed me that they consent to this request and
seek an equivalent five-day extension to respond to plaintiffs motion in limine, which was also
filed on March 1, 2019. Due to defense counsel’s travel plans, defendants further seek until March
22, 2019, to file their reply papers in support of their motion in limine. Plaintiff consents to these
requests This is the first request from either side to extend these deadlines.

Accordingly, if the Court were to grant this application, the parties’ in limine opposition

papers would be due on March 13, 2019, plaintiffs reply papers in support of her motion in limine
would be due by Monday, March 18, 2019, and defendants’ reply papers in support of their motion

in limine would be due March 22, 2019.

Respectfully submitted, /'

,l//\)`

Kevin Mintzer

cc: Counsel of Record (via ECF)

